Title: To John Adams from Benjamin Rush, 26 December 1811
From: Rush, Benjamin
To: Adams, John



My dear old friend,
Philadelphia Decemr 26th: 1811.

During the time Cobbett was abusing me in his newspaper to the great joy of a number of our tory Citizens, I met Hamilton Roan in a family in which I was called to see a patient. We had met before at Major Butlers table. He took me by the hand in the most cordial manner. “Our situation said I Mr Roan is a good deal alike in Philada—We are both in an enemy’s country.”  “no Sir” (said he)—“I am in a foreign Country only,” alluding to the avidity with which the Scandal published against me had been drowned by the  class of citizens above mentioned. It is true the papers no longer pour forth weekly and daily calumnies against me, but I am still in an enemy’s country. My patients and my pupils (with a few exceptions) are my only friends, out of my own family. Do you wonder then at my complaining at of my son Richard for deserting me? Independently of his affection and kindness to me,—his office protected kept the libellers of my reputation in Awe.—But what have you done to render your  fellow citizens so hostile to you? I answer my first offence was keeping company with the messrs: Adams & Jno Hancock in the year 1774 and afterwards subscribing the Declaration of independance—my second offence (of far less magnitude than the first) was opposing the wheelbarrow Constitution of Pennsylvania in 1776, and the men who supported it particularly Jos: Read  which acts are still remembered with malice resentment by some of our old constitutional now democratic citizens. My third offence was writing down the old sanguinary criminal law of our state, by which I made many old testament divines & saints and my enemies. My fourth offence was writing against monkish learning commonly called the latin & greek languages, by which I produced a confederacy of pedagogues against me. My fifth and last offence was teaching a new system of medicine part of which consisted in the use of remedies that did violence to the feelings & common sense of our citizens, and in inculcating a belief that our yellow fever was of domestic origin. “These were the most unkindly cuts of all” They armed a host of malignant & ruthless passions against me. They placed my reputation in the hands of between 20 and thirty physicians each of whom brought into the field against me his circle of patients and family connections. Were I to detail to you the many acts of unkindness, ingratitude, treachery, malice & cruelty I have received from the last class of enemies I have mentioned, you would wonder how I have survived them. There are several species of hatreds, such as, the odium politicum, the odium theologicum—the odium philologicum, and the odium medicum. I have felt, severely felt the effects of them all. The last has been by far the worse. It has been the hatred, not of men—but of beings actuated by a Spirit truly demoniacal. In reviewing my conduct towards all the classes th of enemies that I have enumerated I cannot see much cause to complain of myself. Now and then I have yielded to the natural irritability of my temper under the sudden pressure of an injury, and spoke und used my lips unadvisedly against them,—but in general I have been silent and always disposed to repay their malice injuries with kindness, and forgiveness. Not a paragraph has ever found its way from my pen to a newspaper in defence of my innocence, or to expose their the folly ignorance, falsehoods and malice of my enemies. While I thus open my heart to my dear old friend, in complaints against many of my fellow citizens, do not suppose that my life has been made completely miserable by them. The good I have enjoyed in Philada since the year 1774 has far very far exceeded the evil I have suffered. I have been blessed with an excellent wife, and affectionate as well as intelligent and worthy children. I have had the constant and faithful attachment & support of half a dozen powerful and popular citizens (several of whom are of the old School in politicks) against the  malice of my medical brethren & One of them opened his purse to me at the time when the publications against my practice reduced the income from my business £400 below the expenses of my family. In addition to these sources of enjoyment & comfort, I have derived from my studies and professional duties  a large share of intellectual and moral pleasure. The midnight cry of “past twelve oClock” has often found me insensible to the Cold of Winter and the heat of Summer while I have been engaged, with ineffable delight in forming a new arrangement of facts in order to derive from them new principles, and new modes of treating diseases. For these, and all gods other mercies to me. I desire to be truly, sincerely and for ever thankful.—
My dear wife who has been the faithful Companion of my labors pains and pleasures has sometimes told me the friend no Character in Biography more like  mine than Luther’s.—Ardent in all his my pursuits, fearless of the consequences of attacking old prejudices, and often hasty in my manner of speaking of my enemies. To the defects in the temper and conduct of the illustrious reformer I heartily subscribe, but I think there is a character in the old testament which more nearly accords with mine. It is that of the prophet Jeremiah. I shall give it to you in his own words. “Woe is me! my mother, that thou has borne me a man of strife, and a man of Contention to the whole earth. I have neither lent on Usury, nor have men lent to me on Usury, yet every one of them doth curse me.” Jer: 15.10.
I proceed now to the second part of your letter. I do not consider my Son as having been called upon to share in the honors of the general government, nor do I believe the office to which he has been appointed will satisfy the claims, or appease the jealousy of Pennsylvania as you have supposed. You will say perhaps, what can she mean by asking for a larger representation in the honors of the general government? Is not Mr gallatin a Pennsylvanian? I once heard of a servant girl who quarrelled with a mulatto fellow servant & called him “a no nation son of b——th”. many of our citizens who would blush to use apply such low and indelicate language to any man, do not hesitate to say Mr gallatin is “a no state man”, and that he belongs as much to the Union as to Pennsylvania.
I sincerely rejoice in Mrs. Smith’s complete recovery. Please to present my Congratulations to her, and the Compliments of the Season to your excellent Mrs Adams in which all my family join.—
Health, friendship & respect! / from Dear Sir yours / Affectionately
Benjn: Rush
PS: I forgot to mention a 6th Source of hostility to me from a part of my fellow citizens. It was brought on by my concerning in establishing a College at Carlisle in this state. Dr Ewing who wished to be at the head of all the learning of the state, opposed it with all his might, and had the address to unite the Presbyterians in the city with him, who in consequence thereof became my enemies,—and that to such a degree as to oblige me for a while to separate from them. From more just views of Dr Ewings character, they have since  forgiven me, and became my friends. The College at Carlisle; now in the hands chiefly of the Presbyterians, is now in th a flourishing institution. Its President, a Dr Atwater from Connecticut has given it great Celebrity.

